Citation Nr: 0505002	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-32 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for hypertension.  

2.	Entitlement to service connection for end stage renal 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1958, and from January 1959 to September 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.	Hypertension was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

2.	Renal disease was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.


CONCLUSIONS OF LAW

1.	Hypertension was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.	Renal disease was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters in February 2002, March 2002, 
and April 2003 that provided notification of the information 
and medical evidence necessary to substantiate this claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit information regarding any evidence that he believes 
pertains to the claim.  The veteran responded in February 
2002, that he knew of no additional medical evidence that 
should be obtained.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  

In May 2003, the veteran indicated that certain service 
medical records from treatment he received at the Naval Air 
Station in Jacksonville, Florida (NAS), had not been 
associated with the claims folder.  In responses received 
from NAS and from the National Personnel Records Center 
(NPRC), it is noted that no additional records are available.  
Thus, the RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular/renal disease, including 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

Review of the service medical records shows that on 
examination for entry into service in 1954, no pertinent 
abnormality was noted.  These records show no complaint or 
manifestation of hypertension or renal disease.  All blood 
pressure readings during service were normal.  (Hypertension 
is persistently high arterial blood pressure with suggested 
threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg 
diastolic.  Dorland's Illustrated Medical Dictionary 799 
(27th ed. 1988).)  On examination for separation from service 
in September 1974, no renal or cardiovascular disease was 
noted.  The veteran's blood pressure reading was 114/64.  

Post-service medical evidence submitted in connection with 
the veteran's claim consists of treatment with several 
private physicians and facilities.  These records, which date 
from January 1995 show that the veteran was treated for 
hypertension since that time and for renal disease from 
approximately the year 2000.  They do not include any 
opinions relating these diseases to the veteran's periods of 
active duty.  Absent such an opinion, there is no basis upon 
which the Board can establish service connection for these 
disabilities.  As hypertension or renal disease were not 
manifested during service or within one year thereafter and 
have not been otherwise related to service, service 
connection is not warranted.  


ORDER

Service connection for hypertension is denied.  

Service connection for end stage renal disease is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


